Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/09/2022 has been entered.
 
Response to Arguments
Applicant's arguments filed 12/09/2022 have been fully considered but they are moot based on new grounds of rejections. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.





This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 6, 8-9 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Day et al. (US 2014/0362714; hereinafter Day) in view of McCaig et al. (US 2018/0262533; hereinafter McCaig).
Regarding claim 1, Day shows a method (Noted monitoring method performed by device 901/NS-HFCM of Figure 3.) implemented in a device that propagates signals between head end and customer along a hybrid fiber coax (HFC) network, the method  comprising: 
receiving one or more monitoring signals at a sensor module, wherein the sensor module is attached to a network device, the one or more monitoring signals comprising telemetry (Figure 3; Par. 0046-0048; noted collecting sensory and telemetry data by device 901 which includes sensors and control functions.); 
processing the one or more monitoring signals (Figure 3; Par. 0048-0049; noted processing the collected sensory and telemetry data for transmission along one or more paths in Figures 3 and 7.);
transmitting the one or more processed monitoring signals to a telemetry control center, wherein the one or more processed monitoring signals are transmitted to the telemetry control center over one or more return paths (Figures 3 and 7; Par. 0048, 0052-0053; noted reporting sensory and telemetry data to a network management system along different paths/networks.). 
Day shows all of the elements including the one or more monitoring signals comprising telemetry, as discussed above.  Day does not specifically show telemetry unrelated to the performance of devices used to operate or manage the HFC network.
However, the above-mentioned claim limitations are well-established in the art as evidenced by McCaig.  Specifically, McCaig shows telemetry unrelated to the performance of devices used to operate or manage the HFC network (Figure 1; Par. 0086; noted in order to provide clear information, insights, and control of networks (e.g., in-home Wi-Fi networks), the system described herein aims to solve existing or potential user's problems relating to network (e.g., home Wi-Fi) connectivity, coverage, or bandwidth issues by gathering, analyzing and distilling Wi-Fi telemetry data to give users actionable insights and solutions while providing clear visibility of home network functions. Wi-Fi telemetry data is unrelated to the performance of device used to manage the HFC network (i.e. management of HFC network performed at local office 103).).
In view of the above, having the system of Day, then given the well-established teaching of McCaig, it would have been obvious before the effective filing date of the claimed invention to modify the system of Day as taught by McCaig, in order to provide motivation to provide clear information, insights, and control of networks (e.g., in-home Wi-Fi networks) (Par. 0086 of McCaig.).
Regarding claim 3, modified Day shows wherein the sensor module is powered by a power supply of the network device (Day: Figure 3; Par. 0046, 0048; noted device 901 which includes the sensors is powered by a power source.).
Regarding claim 6, modified Day shows wherein the sensor module is configured to process the one or more monitoring signals for transmission along the return path based upon a type of link that is utilized by the network device (Day: Figures 3 and 7; Par. 0048, 0052-0053; noted reporting sensory and telemetry data to a network management system along different paths/networks that is utilized by the device 901.).
Regarding claim 8, Day shows a device (Noted device 901/NS-HFCM of Figure 3.) that propagates signals between head end and customer along a hybrid fiber coax (HFC) network, the device comprising: 
one or more sensors that receive one or more monitoring signals comprising telemetry (Figure 3; Par. 0046-0048; noted collecting sensory and telemetry data by device 901 which includes sensors and control functions.); 
one or more modules that: process the one or more monitoring signals for transmission along the HFC network (Figure 3; Par. 0048-0049; noted processing the collected sensory and telemetry data for transmission by device 901 along one or more paths in Figures 3 and 7.); and 
transmit the one or more processed monitoring signals to a telemetry control center, wherein the one or more processed monitoring signals are transmitted to the telemetry control center over one or more return paths that is utilized by the network device (Figures 3 and 7; Par. 0048, 0052-0053; noted reporting sensory and telemetry data to a network management system along different paths/networks.).
Day shows all of the elements including the one or more monitoring signals comprising telemetry, as discussed above.  Day does not specifically show telemetry unrelated to the performance of devices used to operate or manage the HFC network.
However, the above-mentioned claim limitations are well-established in the art as evidenced by McCaig.  Specifically, McCaig shows telemetry unrelated to the performance of devices used to operate or manage the HFC network (Figure 1; Par. 0086; noted in order to provide clear information, insights, and control of networks (e.g., in-home Wi-Fi networks), the system described herein aims to solve existing or potential user's problems relating to network (e.g., home Wi-Fi) connectivity, coverage, or bandwidth issues by gathering, analyzing and distilling Wi-Fi telemetry data to give users actionable insights and solutions while providing clear visibility of home network functions. Wi-Fi telemetry data is unrelated to the performance of device used to manage the HFC network (i.e. management of HFC network performed at local office 103).).
In view of the above, having the system of Day, then given the well-established teaching of McCaig, it would have been obvious before the effective filing date of the claimed invention to modify the system of Day as taught by McCaig, in order to provide motivation to provide clear information, insights, and control of networks (e.g., in-home Wi-Fi networks) (Par. 0086 of McCaig.).
Regarding claims 9 and 12, these claims are rejected based on the same reasoning as presented in the rejection of claims 3 and 6, respectively.

Claims 2, 7 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Day in view of McCaig and Nikolich (US 2002/0101630; hereinafter Nikolich).
Regarding claim 2, modified Day shows all of the elements including the telemetry control center, as discussed above.  Modified Day does not specifically show wherein the telemetry control center is attached to a headend resource.
However, the above-mentioned claim limitations are well-established in the art as evidenced by Nikolich.  Specifically, Nikolich shows wherein the telemetry control center is attached to a headend resource (Figure 1; Par. 0013; noted fiber node 102 includes monitor and control circuit 126 attached to head end 104.).
In view of the above, having the system of Day, then given the well-established teaching of Nikolich, it would have been obvious before the effective filing date of the claimed invention to modify the system of Day as taught by Nikolich, in order to provide motivation for a more economical and less burdensome method for monitoring and controlling a fiber node in a hybrid fiber-coax network (Par. 0005 of Nikolich).
Regarding claim 7, modified Day shows one or more control signals that are received from the telemetry control center, wherein the one or more control signals are received by the sensor module via one or more forward paths (Par. 0048; noted device 901 accepting instructions from the NMS to perform specific controls for monitoring.).
	Modified Day does not specifically show receiving the one or more monitoring signals based upon one or more control signals.
However, the above-mentioned claim limitations are well-established in the art as evidenced by Nikolich.  Specifically, Nikolich shows receiving the one or more monitoring signals based upon one or more control signals (Par. 0020-0021; noted in a given example, monitor and control subsystem 134 transmits a control signal to cable modem transmission system 130 via input-output line 136 to alter the operation of the controllable device.).
In view of the above, having the system of Day, then given the well-established teaching of Nikolich, it would have been obvious before the effective filing date of the claimed invention to modify the system of Day as taught by Nikolich, in order to provide motivation for a more economical and less burdensome method for monitoring and controlling a fiber node in a hybrid fiber-coax network (Par. 0005 of Nikolich).
Regarding claim 13, this claim is rejected based on the same reasoning as presented in the rejection of claim 7.

Claims 4-5 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Day in view of McCaig and Rapadas (US 2017/0219379; hereinafter Rapadas).
Regarding claim 4, modified Day shows all of the elements including wherein the one or more monitoring signals are received by one or more sensors of the sensor module, as discussed above.  Modified Day does not specifically show that the sensors are implemented into a printed circuit board of the sensor module.
However, the above-mentioned claim limitations are well-established in the art as evidenced by Rapadas.  Specifically, Rapadas shows sensors are implemented into a printed circuit board of the sensor module (Par. 0042; noted the sensor module 104 of Figure 1 may comprise a circuit (or module) 260. In an example, the circuit 260 may be implement on a double sided printed circuit board (PCB).).
In view of the above, having the system of Day, then given the well-established teaching of Rapadas, it would have been obvious before the effective filing date of the claimed invention to modify the system of Day as taught by Rapadas, in order to provide motivation for allowing remote placement of monitors for measurement of power using a handheld device and that matches the level of accuracy of a countertop meter, but without being physically connected to the monitor (Par. 0004 of Rapadas).
Regarding claim 5, modified Day shows all of the elements except wherein a calibration table for each of the one or more sensors is hosted by a microcontroller of the sensor module.
However, the above-mentioned claim limitations are well-established in the art as also evidenced by Rapadas.  Specifically, Rapadas shows a calibration table for each of the one or more sensors is hosted by a microcontroller of the sensor module (Par. 0033, 0042; noted the sensor module 104 may comprise a circuit (or module) 260. In an example, the circuit 260 may be implement on a double sided printed circuit board (PCB) and further implemented as a microprocessor or microcontroller chip.  In addition, calibration tables are utilized by sensor module 104.).
In view of the above, having the system of Day, then given the well-established teaching of Rapadas, it would have been obvious before the effective filing date of the claimed invention to modify the system of Day as taught by Rapadas, in order to provide motivation for allowing remote placement of monitors for measurement of power using a handheld device and that matches the level of accuracy of a countertop meter, but without being physically connected to the monitor (Par. 0004 of Rapadas).
Regarding claims 10 and 11, these claims are rejected based on the same reasoning as presented in the rejection of claims 4 and 5, respectively.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 10791421 B1 – relates to collecting telemetry data from a plurality of telemetry sources in an edge network.
US 20130018632 A1 – relates to a system that monitors telemetry information may include a user that gathers telemetry information of a device and transmits the information to a monitored room.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REDENTOR M PASIA whose telephone number is (571)272-9745. The examiner can normally be reached M, T, Th, and F (6:00am-2:30pm), W (6:00am-12 noon) and S (6am-8am).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on (571)272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/REDENTOR PASIA/Primary Examiner, Art Unit 2413